Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 29, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142154                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DONALD McLEAN and CHRISTINE McLEAN,                                                                     Brian K. Zahra,
  Personal Representatives of the Estate of Karen                                                                    Justices
  McLean,
               Plaintiffs-Appellees,
  v                                                                SC: 142154
                                                                   COA: 290781
                                                                   Chippewa CC: 03-006994-NH
  MAUREEN PHENIX, SAMUEL W. HARMA,
  and HIAWATHA BEHAVIORAL HEALTH,
            Defendants-Appellants,
  and

  ROBERT B. McELHANEY, M.D.,
            Defendant,
  and

  MICHIGAN ASSOCIATION OF COMMUNITY
  MENTAL HEALTH BOARDS,
           Amicus-Curiae.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 26, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 29, 2011                       _________________________________________
           t0622                                                              Clerk